Citation Nr: 9932994	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-01 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the veteran's service is a bar to 
Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant's active service from January 1982 to November 
1985 was terminated under other than honorable conditions.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a character of discharge decision issued by 
the VA Regional Office (RO) in Portland, Oregon.  It was 
determined that the appellant's bad conduct discharge in 
November 1995 resulted from willful and persistent 
misconduct.  The appellant and his representative essentially 
maintain that there were extenuating circumstances that led 
to his bad conduct discharge, and these involved the use of 
alcohol.  It is claimed that alcoholism should be considered 
a disease that began while he was in service and he should, 
therefore, be entitled to disability benefits for it.  


FINDING OF FACT

The veteran was insane at the time he committed any acts of 
misconduct during service.


CONCLUSION OF LAW

The veteran was not discharged under other than honorable 
conditions.  38 U.S.C.A. §§ 1131, 5107, 5303 (West 1991); 
38 C.F.R. §§ 3.1, 3.12, 3.354, 4.3 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability compensation is payable to an individual who 
incurred an injury or disease in the active military, naval, 
or air service, who was discharged or released from service 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 1131.

The provisions of 38 C.F.R. § 3.12 (1999) provide in 
pertinent part that:

(a) If the former service member did not 
die in service, pension,  compensation, 
or dependency and indemnity compensation 
is not payable  unless the period of 
service on which the claim is based was 
terminated  by discharge or release under 
conditions other than dishonorable.  (38 
U.S.C. 101(2)).  A discharge under 
honorable conditions is binding on the  
Department of Veterans Affairs as to 
character of discharge. 

(b) A discharge or release from service 
under one of the conditions  specified in 
this section is a bar to the payment of 
benefits unless it  is found that the 
person was insane at the time of 
committing the  offense causing such 
discharge or release or unless otherwise  
specifically provided (38 U.S.C. 
5303(b)). 

(c) Benefits are not payable where the 
former service member was  discharged or 
released under one of the following 
conditions: (1) As a conscientious 
objector who refused to perform military  
duty, wear the uniform, or comply with 
lawful order of competent  military 
authorities.  (2) By reason of the 
sentence of a general court-martial.  (3) 
Resignation by an officer for the good of 
the service.  (4) As a deserter.  (5) As 
an alien during a period of hostilities, 
where it is  affirmatively shown that the 
former service member requested his or 
her release.  See Sec. 3.7(b). (6) By 
reason of a discharge under other than 
honorable conditions  issued as a result 
of an absence without official leave 
(AWOL) for a  continuous period of at 
least 180 days.  This bar to benefit 
entitlement  does not apply if there are 
compelling circumstances to warrant the  
prolonged unauthorized absence.  This bar 
applies to any person awarded  an 
honorable or general discharge prior to 
October 8, 1977, under one of  the 
programs listed in paragraph (h) of this 
section, and to any person  who prior to 
October 8, 1977, had not otherwise 
established basic  eligibility to receive 
Department of Veterans Affairs benefits.  
The term  established basic eligibility 
to receive Department of Veterans Affairs  
benefits means either a Department of 
Veterans Affairs determination  that an 
other than honorable discharge was issued 
under conditions other  than 
dishonorable, or an upgraded honorable or 
general discharge issued  prior to 
October 8, 1977, under criteria other 
than those prescribed by  one of the 
programs listed in paragraph (h) of this 
section.  However, if  a person was 
discharged or released by reason of the 
sentence of a  general court-martial, 
only a finding of insanity (paragraph (b) 
of this  section) or a decision of a 
board of correction of records 
established  under 10 U.S.C. 1552 can 
establish basic eligibility to receive  
Department of Veterans Affairs benefits.  
The following factors will be  considered 
in determining whether there are 
compelling circumstances to  warrant the 
prolonged unauthorized absence.  (i) 
Length and character of service exclusive 
of the period of  prolonged AWOL.  
Service exclusive of the period of 
prolonged AWOL should  generally be of 
such quality and length that it can be 
characterized as  honest, faithful and 
meritorious and of benefit to the Nation.  
(ii) Reasons for going AWOL.  Reasons 
which are entitled to be given  
consideration when offered by the 
claimant include family emergencies or  
obligations, or similar types of 
obligations or duties owed to third  
parties.  The reasons for going AWOL 
should be evaluated in terms of the  
person's age, cultural background, 
educational level and judgmental  
maturity.  Consideration should be given 
to how the situation appeared to  the 
person himself or herself, and not how 
the adjudicator might have  reacted.  
Hardship or suffering incurred during 
overseas service, or as a  result of 
combat wounds of other service-incurred 
or aggravated  disability, is to be 
carefully and sympathetically considered 
in  evaluating the person's state of mind 
at the time the prolonged AWOL  period 
began.  (iii) A valid legal defense 
exists for the absence which would have  
precluded a conviction for AWOL.  
Compelling circumstances could occur as  
a matter of law if the absence could not 
validly be charged as, or lead  to a 
conviction of, an offense under the 
Uniform Code of Military Justice.  For 
purposes of this paragraph the defense 
must go directly to  the substantive 
issue of absence rather than to 
procedures,  technicalities or 
formalities.  (d) A discharge or release 
because of one of the offenses specified  
in this paragraph is considered to have 
been issued under dishonorable 
conditions.  (1) Acceptance of an 
undesirable discharge to escape trial by  
general court-martial.  (2) Mutiny or 
spying.  (3) An offense involving moral 
turpitude.  This includes, generally, 
conviction of a felony.  (4) Willful and 
persistent misconduct.  This includes a 
discharge  under other than honorable 
conditions, if it is determined that it 
was  issued because of willful and 
persistent misconduct.  A discharge 
because  of a minor offense will not, 
however, be considered willful and  
persistent misconduct if service was 
otherwise honest, faithful and  
meritorious.  (5) Homosexual acts 
involving aggravating circumstances or 
other  factors affecting the performance 
of duty.  Examples of homosexual acts  
involving aggravating circumstances or 
other factors affecting the  performance 
of duty include child molestation, 
homosexual prostitution,  homosexual acts 
or conduct accompanied by assault or 
coercion, and  homosexual acts or conduct 
taking place between service members of  
disparate rank, grade, or status when a 
service member has taken advantage of his 
or her superior  rank, grade, or status.

(e) An honorable discharge or discharge 
under honorable conditions issued through 
a board for correction of records 
established under  authority of 10 U.S.C. 
1552 is final and conclusive on the 
Department of  Veterans Affairs.  The 
action of the board sets aside any prior 
bar to  benefits imposed under paragraph 
(c) or (d) of this section.

(f) An honorable or general discharge 
issued prior to October 8,  1977, under 
authority other than that listed in 
paragraphs (h) (1), (2)  and (3) of this 
section by a discharge review board 
established under 10  U.S.C. 1553 set 
aside any bar to benefits imposed under 
paragraph (c) or  (d) of this section 
except the bar contained in paragraph 
(c)(2) of this  section.

(g) An honorable or general discharge 
issued on or after October 8,  1977, by a 
discharge review board established under 
10 U.S.C. 1553, sets  aside a bar to 
benefits imposed under paragraph (d), but 
not paragraph  (c), of this section 
provided that: (1) The discharge is 
upgraded as a result of an individual 
case  review; (2) The discharge is 
upgraded under uniform published 
standards and  procedures that generally 
apply to all persons administratively  
discharged or released from active 
military, naval or air service under  
conditions other than honorable; and (3) 
Such standards are consistent with 
historical standards for  determining 
honorable service and do not contain any 
provision for  automatically granting or 
denying an upgraded discharge.

(h) Unless a discharge review board 
established under 10 U.S.C. 1553  
determines on an individual case basis 
that the discharge would be  upgraded 
under uniform standards meeting the 
requirements set forth in  paragraph (g) 
of this section, an honorable or general 
discharge awarded  under one of the 
following programs does not remove any 
bar to benefits  imposed under this 
section: (1) The President's directive of 
January 19, 1977, implementing  
Presidential Proclamation 4313 of 
September 16, 1974; or (2) The Department 
of Defense's special discharge review 
program  effective April 5, 1977; or (3) 
Any discharge review program implemented 
after April 5, 1977,  that does not apply 
to all persons administratively 
discharged or  released from active 
military service under other than 
honorable  conditions. 

38 C.F.R. § 3.12.

A discharge or release from service under dishonorable 
conditions is a bar to the payment of VA benefits unless it 
is found that the person was insane at the time of committing 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  Although a dishonorable discharge due 
to willful and persistent misconduct precludes the payment of 
compensation or pension benefits, it does not bar eligibility 
for health care and related benefits administered by VA.  
38 C.F.R. § 3.360 (1999).  

A review of the evidence of record discloses that the 
appellant received nonjudicial punishment on several 
occasions during service.  The charges included drunk and 
disorderly conduct, disobeying an order, using disrespectful 
language, unauthorized absence, failure to appear at a place 
of duty, and unlawfully striking a fellow serviceman.  He was 
also counseled for failure to sign an allotment and pay a 
debt.  Problems with alcohol were noted throughout the 
appellant's service.  

The veteran received a bad conduct discharge by direction of 
a special court martial.

The appellant was hospitalized at the Oregon State Hospital 
on October 30, 1987, after having been in jail for a month.  
It was indicated that he was hearing voices, would jump up 
suddenly and yell, had decreased sleep, and had been talking 
to someone who was not present.  It was noted he had recently 
gotten out of the Navy.  It was stated that, in jail, he had 
sudden bursts of laughter and had been reported to be 
extremely delusional.  A history of drug abuse since age 13 
was noted.  Although the veteran denied alcohol abuse, it was 
reported he was a heavy drinker while in the service from 
1982 to 1985.  He denied psychiatric problems in the past.  
It was indicated during hospitalization that he "may be 
either having the beginning of paranoid schizophrenia, 
chronic paranoia, or schizophreniform disorder."  The final 
Axis I diagnosis was schizophreniform disorder.  

Additional medical records include a July 1990 progress note 
from Wesley Weisserg, M.D., who reported that the veteran was 
continuing to receive treatment at a facility where he had 
been admitted for a fourth admission in February 1989.  The 
veteran gave a long history of chronic substance abuse, with 
organic brain syndrome on a secondary basis.  The diagnosis 
was organic brain syndrome secondary to multiple substance 
abuse, much improved.  

Additional medical evidence includes a report of psycho-
diagnostic evaluation accorded the appellant in November 
1990.  The procedures he used included a clinical interview 
with mental status examination.  The appellant reported that 
he received a bad conduct discharge from the Marine Corps for 
an assault.  He indicated he was in the Oregon State 
Correctional Institution from 1987 to 1990 for a robbery 
charge.  The appellant was given an Axis I diagnosis of 
chronic paranoid schizophrenia.  There was no Axis II 
diagnosis.  There was no discussion as to the etiology of the 
appellant's psychiatric disorder.  

Also of record is a June 1992 communication from George W. 
Bischel, D.O.  The osteopath reported that the appellant was 
first seen by him in September 1990 in an acutely paranoid 
state.  He claimed that he was poisoned and was hearing 
messages directed to him on television and radio.  He stated 
they were being sent to him by the FBI.  It was indicated 
that he was in a county jail in April 1987 and was then back 
and forth to a restitution center.  The initial offense was a 
robbery in November 1986.  It was noted he had been drinking.  
A history of problems with violence and drinking while in 
service was noted.  The appellant stated that he received a 
bad conduct discharge because of an assault charge while 
drinking and pulling guard duty.  He related that he got 
drunk and hit his corporal.  It was further related that, 
while in the corrections system, he was initially sent to a 
State correctional facility for young men, but because he 
became psychotic, he was sent to the State Penitentiary 
Special Management Unit 4 Psychotic Prison.  When he left the 
institution, he was still psychotic and it was indicated that 
only through a great deal of medication from Dr. Bischel did 
the psychosis go into partial remission.  The appellant 
related that, while in service, he was given an evaluation by 
a psychologist, who stated that he was psychotic at that 
time, or had a psychosis.  He indicated that this was just 
prior to his assault of the corporal while on guard duty.  He 
claimed that "apparently they were already going to separate 
him from the service because of his psychosis."  The 
osteopath stated that it was "obvious to me that in the last 
almost two years that I had been seeing this young man, that 
he has a chronic psychosis that is controlled by anti-
psychotics, however, if this began while he was in the 
service, then he obviously needs to get a service-connected 
disability...."  

Additional medical records reflect continuing treatment and 
evaluation for a psychosis, variously classified.  

The appellant was accorded a psychiatric examination for 
rating purposes by VA in March 1998.  The claims file was 
reviewed by the examiner.  The examiner opined that it was 
"quite possible that some of the difficulties he had in the 
service were related to the early onset of the schizophrenia 
which was unrecognized at that time.  From the records 
available to me, it is impossible to say definitely."  The 
physician indicated that it would be helpful to get a history 
from the veteran as to what his thought processes were like, 
as much as the appellant could report, during the two-year 
period from 1985 to 1987.  The physician further related 
that, if he had given an opinion based on the information 
available to him, "I would have to say that there is not 
enough evidence to blame his Marine Corps difficulties on 
early schizophrenia."  

The same psychiatrist again met with the appellant in May 
1998.  The claims file was reviewed by the specialist.  The 
appellant's father and stepmother were present with him and 
were reportedly helpful in providing information.  The 
history received from the father reflected that the appellant 
was a normal person prior to entering the military.  However, 
the father related that as soon as the appellant was 
discharged, the father realized that something was wrong.  He 
indicated that the appellant would sit on the couch and would 
laugh inappropriately, as if responding to some internal 
stimuli.  The father noted that the appellant was withdrawn 
and did not make a lot of sense when he talked.  The parents 
showed written documentation to the examiner from other 
relatives that also indicated that the appellant's 
personality had been significantly changed upon his return 
from the Marine Corps.  

It was indicated that the appellant was officially first 
diagnosed as having a psychotic disorder in October 1987.  
Although, prior to that time, his behavior was described as 
inappropriate in a number of ways.  It was stated that he got 
into serious trouble with the law for assault and for taking 
money from an individual in early 1986.  He was found guilty 
and was sent to a correctional institution.  There, he was 
found to be very paranoid.  He acted irrationally in a number 
of ways, and spent much of his time at the correctional 
institutional in seclusion.  At one point he was sent to the 
State hospital for evaluation and eventually a diagnosis of a 
psychotic disorder was made.  Notation was made of a past 
history of alcohol abuse and some past history of marijuana 
abuse.  It was noted that in the military the appellant 
received treatment for alcohol problems.  

The appellant blamed his behavioral problems in the military 
on hearing voices, which he claimed told him to get into 
fights.  It was noted there was no known family history of 
mental illness.  

The Axis I impression was chronic paranoid schizophrenia, in 
partial remission.  Notation was also made of a past history 
of alcohol abuse, "possibly to treat his psychotic symptoms."  

The examiner noted that the appellant insisted that he told 
someone in the military that he was hearing voices and this 
was recorded in his medical files.  However, the examiner 
could find no indication of that.  To the examiner, "it is 
very clear that his schizophrenia began while he was in the 
military, even though it apparently was unrecognized."  

Of record is a May 1998 communication from the appellant's 
father in which he described the changes in the appellant's 
personality from the time he entered service and his return 
home from service.  Also of record are statements to the same 
effect from other family members.  

In September 1999, a staff psychiatrist at the VA Medical 
Center in Portland, Oregon, reviewed the appellant's claims 
file and reports of previous examinations.  He noted to 
answer the question as to whether or not a psychosis was 
present during the appellant's service.  The specialist was 
also asked that, if a psychosis was found to be present in 
service, did it prevent the appellant from being responsible 
for the actions it caused him to be discharged.  The 
psychiatrist stated that, based on the service records, it 
was "impossible" to say definitively that the appellant had a 
psychotic disorder in the military.  He added that, however, 
that based on post military reported symptoms and history, 
and based upon the medical evidence of record and the 
information provided by the appellant's father and 
stepmother, it was "quite possible that the appellant did 
have psychotic symptoms in the military.  The behavior that 
was noted in the appellant's files that resulted in his 
nonjudicial punishment and bad conduct discharge from the 
Marine Corps could have been affected by psychotic thinking."  

The examiner noted that the appellant had a significant 
history of alcohol dependence prior to service, with the 
alcohol dependence continuing during service.  He further 
indicated that the dysfunctional alcohol use and the behavior 
that resulted from it resulted in numerous charges for drunk 
and disorderly conduct, being AWOL, and using disrespectful 
language.  The examiner stated it was apparent that the 
behavior that the appellant exhibited continued to worsen 
throughout his active service, ultimately resulting in him 
striking a fellow serviceman twice in a two-day period in 
February 1985.  The psychiatrist stated that it was 
"possible" that the appellant's early psychotic symptoms 
could have developed during the middle to latter part of his 
military service, and could have begun then to coexist with 
his long-term alcohol dependence.  

The examiner further went on to indicate that it was 
significant that, at the time of discharge medical 
examination in June 1985, the appellant checked on the report 
of medical history, that he had experienced depression or 
excessive worry, and also that he had experienced nervous 
trouble of some sort.  The examiner noted it was not possible 
to say when these symptoms began or how significant they 
were, but it was possible to say that they were never 
reported as compared to the time of the enlistment physical 
examination in November 1981.  The physician stated it was 
also important to note that, at the time of the discharge 
medical examination in June 1985, the discharging officer 
noted a diagnosis of alcoholism in remission and a diagnosis 
of immature personality disorder.  He went on to state that, 
at the time of that examination, there was no specific 
history of mental status examination to substantiate the 
diagnosis of immature personality disorder, nor was there a 
mental status examination that could either rule in or rule 
out psychotic symptoms with a thought disorder at that time.  
The examiner opined that these omissions were important 
because schizophrenia and other psychotic disorders could 
have an insidious onset and could have subtle prodromal 
symptoms that could precipitate dysfunctional behavior.  He 
noted these could include irritability and anger and 
impulsive violence such as what occurred in February 1985 
when the appellant struck a fellow serviceman.  Additionally, 
he added that if the appellant had begun to develop psychotic 
symptoms during military service, he might have increased his 
substance abuse as a form of self-medication, and this would 
have further increased the risk of violence and behavior that 
would result in nonjudicial punishment.  

The psychiatrist further went on to note that it was 
"certainly possible that, based on the description of 
behavior (although complicated by long-term alcohol 
dependence) and by the history reported by the veteran and 
his father and by well documented post-service significant 
psychiatric diagnosis, the prodromal schizophrenic symptoms 
may have begun during the appellant's military service.  

The examiner further noted that there was also some question 
about whether the diagnosis of schizophrenia might have 
influenced the willfulness of the appellant's actions.  He 
stated it was "virtually impossible, retrospectively, to make 
an exact judgment about the willfulness of the appellant's 
actions if he was experiencing psychotic thinking.  In other 
words, it is impossible to exactly determine, based on the 
current record in history, that his actions were either 
willful or not willful.  If he had been experiencing auditory 
hallucinations directing him to fight with other people, as 
he told [the VA physician at the time of the 1998 
examination], then it certainly could be stated that his 
violent actions were not willful."  

The psychiatrist concluded that:  

In summary, it is certainly possible that 
the appellant's psychosis began during 
his military service based upon the 
service record descriptions of his 
violent behavior, in the context of the 
interviews last year with the appellant 
and his father.  The fact that he 
suffered from significant alcohol 
dependence during his military service 
does not rule out the possibility that he 
also began to experience psychotic 
symptoms sometime during his service but 
ultimately escalated to violence.  It is 
also possible, even with a history of 
significant alcohol dependence, that his 
alcohol use later in his military service 
could have been related to an attempt to 
self-medicate his psychotic symptoms.  As 
stated above, it is impossible to 
retrospectively judge the willfulness or 
lack thereof of the actions that resulted 
in his discharge.  

Analysis

If a person was discharged under conditions other than 
honorable, including an undesirable discharge, the Secretary 
is required to make a determination regarding whether the 
discharge was issued under other than dishonorable 
conditions.  See 38 C.F.R. § 3.12(c), (d).  Where the 
Secretary determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation, or dependency and indemnity compensation 
benefits, based on that period of service, is barred.  See 38 
C.F.R. § 3.12(a)-(d).  D'Amico v. West, 12 Vet. App. 357 
(1999).

The statute and regulations direct that certain offenses act 
as a bar to entitlement to veterans' benefits.  38 U.S.C. § 
5303; 38 C.F.R. § 3.12.  Among those offenses is a discharge 
under other than honorable (OTH) conditions issued because of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  
In determining whether a claimant's discharge was the result 
of willful and persistent misconduct, the Board must find 
that the claimant's conduct was not a minor offense, and 
consider whether the claimant's service was "otherwise 
honest, faithful, and meritorious."  Id.  An OTH discharge 
found to be the result of willful and persistent misconduct 
will be considered to have been issued under dishonorable 
conditions, 38 C.F.R. § 3.12(d)(4), and will render a 
claimant ineligible for veterans benefits.  38 U.S.C. § 
101(2).  Cropper v. Brown, 6 Vet. App. 450 (1994).  

The Court in Zang v. Brown, 8 Vet. App. 246 (1995), held that 
the existence of insanity, as defined under 38 C.F.R. § 
3.354(a), at the time of the commission of an act, negates 
intent so as to preclude that act from constituting willful 
misconduct under 38 C.F.R. § 3.1(n).  See Stringham v. Brown, 
8 Vet. App. 445 (1995)

Under the provisions of § 3.354, an insane person is defined 
as:

[O]ne who, while not mentally defective 
or constitutionally psychopathic, except 
when a  psychosis has been engrafted upon 
such basic condition, exhibits, due to  
disease, a more or less prolonged 
deviation from his normal method of 
behavior; or who interferes with the 
peace of society; or who has so departed 
(become antisocial) from the accepted 
standards of the  community to which by 
birth and education he belongs as to lack 
the adaptability to make further 
adjustment to the social customs of the 
community in which he resides. 

The regulation further provides that:

[W]hen a rating agency is concerned  with 
determining whether a veteran was insane 
at the time he committed  an offense 
leading to his court-martial, discharge 
or resignation (38  U.S.C. 5303(b)), it 
will base its decision on all the 
evidence  procurable relating to the 
period involved, and apply the definition 
in  paragraph (a) of this section. 

38 C.F.R. § 3.354(a)(b) (1999).

In Cropper, the Court held that section 5303(b) required 
"that the insanity must be such that it legally excuses the 
acts of misconduct" and that "there must be a causal 
connection between the insanity and the misconduct" in order 
to demonstrate that a claimant's OTHC discharge should not 
act as a bar to the grant of veterans' benefits.  Cropper, 6 
Vet. App. at 453-54.  Because the Court in Cropper had based 
this conclusion in part on provisions in the VA Adjudication 
Procedure Manual, Part IV,  11.01, 11.04, 11.05 (Apr. 3, 
1992) and Part VI,  4.10 (Sept. 21, 1992) [hereinafter M21-
1], which have been superseded, the Court subsequently held 
that Cropper's holding regarding causation was no longer 
operative.  See M21-1 Part VI, Change 14,  4.10(c)(1) 
("[p]rior to making a determination as to whether a veteran 
was insane at the time he or she committed an offense leading 
to his or her court-martial, discharge, or resignation, 
request all obtainable evidence related to the period 
involved"); M21-1 Part VI, Change 14,  4.10(c)(2) ("[a]pply 
the definition of insanity found in 38 C.F.R. [§] 3.354");  
4.10(e) (a VA administrative decision "finding the veteran to 
have been sane at the time in question, supported by the 
necessary explanation, is sufficient as to the particular 
period of service or offense in issue") (emphasis added) 
(July 1, 1993).
	
The Court has now held, that the statute requires that the 
insanity exist only "at the time of the commission of an 
offense leading to a person's . . . discharge", and not that 
insanity must cause the misconduct, that is, there need not 
be a causal connection between the insanity and the 
misconduct.  Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see 38 U.S.C. § 5303(b).  Struck v. Brown, 9 Vet. App. 145 
(1996)

The veteran asserts that the actions resulting in his special 
court martial and bad conduct discharge were due to insanity.  
Under the Court's current case law, it is not necessary that 
the insanity have caused in the misconduct, rather it need 
only be shown that insanity was present at the time of the 
misconduct.

The record shows a long post-service history of what has been 
described as serious mental illness.  One VA examiner 
expressed the opinion that this mental illness began in 
service.  The veteran's father described deviations from 
normal behavior (such as inappropriate laughter) observed 
almost immediately after service.  The VA staff psychiatrist 
expressed the opinion that much of the veteran's maladaptive 
behavior in service could possibly be attributed to psychosis 
or its prodromal form.  The service personnel records can be 
seen as showing a prolonged deviation from normal behavior 
and documenting anti-social behavior.  The undisputed record 
is that such behavior was not the norm for the veteran prior 
to service.  While the record is not completely clear, the 
Board concludes that the preponderance of the evidence is in 
favor of a finding that the veteran was insane, as defined in 
38 C.F.R. § 3.354(a) during service and at the time he 
committed the reported acts of misconduct.  Accordingly, it 
cannot be held that the character of his discharge is a bar 
to VA benefits.

ORDER

The character of the veteran's service is not a bar to VA 
benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

